Shepherd, J.
— after stating the case:
1. We are unable to appreciate the objection of the defendants to the issues which his Honor submitted to the jury. They fairly presented the questions raised upon the pleadings, and we are, therefore, of the opinion that the exceptions of the defendants, in this respect, are without merit.
2. Neither can we find any error in the admission of the mortgage executed by Harris and wife to the plaintiff, and the deed conveying their equity of redemption to Fisher. The mortgage was an essential part of the plaintiff’s case, as it was under that instrument alone that he acquired any interest in the property. The deed to Fisher was a part of *219the transaction in reference to the sale of the land, and was clearly relevant.
8. The remaining exception relates to the competency of the witness Means. The defendant Fisher is now a lunatic, and is represented in this action by his guardian. The witness never had any interest in the land in controversy; he simply acted as the attorney of the plaintiff, and he is not affected in any way by the result of this suit. Unquestionably, he is not precluded from testifying under section 590 of The Code.
Affirmed.